DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on July 13, 2022 has been entered.
The amendment of claims 9, 10, 12, 16, 17, 21, 22, and 23 and cancellation of claims 4-7, 11, 13-15, and 19-20 have been acknowledged.
In view of the amendment, the 35 U.S.C. 112(b), 102(a)(1), and 103 rejections have been withdrawn.

Allowable Subject Matter
Claims 1-3, 8-10, 12, 16-18, and 21-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant has overcome the 35 U.S.C. 112(b) rejections and incorporated allowable subject matter with the independent claims. The examiner’s statement of indicating allowable subject matter as also included in the previous Office action mailed on April 19, 2022 (see pages 13-14).
In summary, the prior art of record teaches that it was known at the time the application was filed to determine artifacts in videos by identifying checkerboard patterns.
However, the prior art, alone or in combination, does not appear to teach or suggest not providing the output that the image is altered responsive to not identifying the digitally altered texture in the spatial domain or not identifying the digitally altered texture in the frequency domain.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOO J SHIN whose telephone number is (571)272-9753. The examiner can normally be reached M-F; 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571)272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Soo Shin/Primary Examiner, Art Unit 2667